DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 16-19 and 25-36 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 08/27/2022, with respect to the rejection(s) of claims 16-19 and 22-36, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1) and Van Curen et al. (Van Curen – US 2017/0208775 A1).

As to claim 16, Moore discloses a device (Moore: the pet collar 49) comprising,
one or more applications (Moore: column 5 lines 54 -column 6 lines 31, column 7 lines 49-column8 lines 6, and FIG. 3-5: As illustrated in FIG. 3, sound recognition chip 42, is programmed to recognize the human sound "no" and the animal sound "grr." Recitation of either sound alone 3a, 3b, produces no stimulation. However, vocalization of the word "no" at a particular volume, concomitantly with vocalization of the sound "grr," also at a particular volume, eventuates in concomitant recognition of both sounds by sound recognition chip 42, causing microprocessor 41 to activate an adverse stimulus 3c, in this case a "zap," which dissuades the animal from further attacking) running on at least one processor (Moore: FIG. 1 the microprocessor 41);
a sound generation component (Moore: FIG. 1 the stimulus-generating circuits 7, 8, 9 comprising the speaker 36), at least one sensor (Moore: FIG. 1 the microphone 10 and 18), and a memory (Moore: column 6 lines 32-67 and FIG. 1 the round microprocessor memory 44: as is shown, sound microprocessor 44 memory may be connected to sound memory cartridge 27 permitting rapid changing of operator-specific sound recognition parameters), wherein the sound generation component, the at least one sensor, the memory, and the one or more applications are communicatively coupled (Moore: FIG. 1);
the at least one sensor for detecting auditory events (Moore: column 4 lines 30-62, column 5 lines 54-column 6 lines 67, column 7 lines 13-30, and FIG. 1-2: the microphones 10 and 18: at least one microphone 10 of one audio input circuit 5 is directed towards the animal such that it preferentially receives sounds from the animal, and another microphone 10 is directed away from the animal such that it picks up sounds generated by means other than the animal);
the one or more applications configured to activate the sound generation component upon detection by the at least one sensor of an auditory event of the auditory events (Moore: Abstract, column 4 lines 30-63, column 5 lines 3-23, column 6 lines 32-67, column 8 lines 7-26, and FIG. 1-5:  Upon recognition of a sound, or at a set time after cessation of a sound, or upon passage of a pre-determined time period after receipt of a string of sounds separated by less than a chosen time period, such time period being adjudged by communication with clock 26, microprocessor 41 initiates through its programming a plurality of signals to a plurality of stimulus-generating circuits 7, 8, 9, such signals corresponding to the sound or sounds received. Such stimulus circuitry may include a means for generating a sound, as for example stimulus circuitry 7 comprising digital-to-analog converter 33, sound generation device 34, amplifier 35 and speaker 36. Sound generation device 34 may be a simple analog sound producing circuit, may be a sound-generating microprocessor, may be coupled to a digital or analog recording, such as a recording of the trainer's voice, and may produce sounds in or outside of the hearing of human beings. Other stimulus-generating circuitry may comprise a circuit for transmitting a signal to a remote receiver, as for example stimulus-generating circuit 9, comprising digital-to-analog converter 37 and transmitter 38. Still other stimulus-generating circuitry may comprise a circuit for causing a physical stimulus to be applied to the animal, such as stimulus-generating circuit 8 which comprises stimulus generating device 30 interposed between digital-to-analog converter 29 and stimulus amplifier 31), 
wherein the activated sound generation component delivers an auditory stimulus at a sound pressure level (Moore: Abstract, column 4 lines 30-63, column 5 lines 3-23, column 6 lines 32-67, column 8 lines 7-26, and FIG. 1-5: Such stimulus circuitry may include a means for generating a sound, as for example stimulus circuitry 7 comprising digital-to-analog converter 33, sound generation device 34, amplifier 35 and speaker 36), 
the one or more applications configured to monitor elapsed time between occurrences of auditory events (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing), 
the one or more applications configured to change at least one of the parameters when the elapsed time between occurrences falls below a first threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing), 
the one or more applications configured to log an indication that parameters of a delivered auditory stimulus are effective when the elapsed time between occurrences exceeds a second threshold value (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing), 
wherein the activated sound generation component delivers an auditory stimulus upon a subsequent occurrence of an auditory event (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).

Moore does not explicitly disclose the auditory stimulus at a sound pressure level for a duration, and using a noise pattern, 
wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, 
wherein the parameters include the sound pressure level, the duration, and the noise pattern, and the activated sound generation component delivers the auditory stimulus using the effective parameters of sound pressure level, duration, and noise pattern.

However, it has been known in the art of sound masking stimulation to implement the auditory stimulus at a sound pressure level for a duration, and using a noise pattern, wherein the parameters include the sound pressure level, the duration, and the noise pattern, and the activated sound generation component delivers the auditory stimulus using the effective parameters of sound pressure level, duration, and noise pattern, as suggested by Stickney, which discloses the auditory stimulus at a sound pressure level for a duration, and using a noise pattern (Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle), wherein the parameters include the sound pressure level, the duration, and the noise pattern, and the activated sound generation component delivers the auditory stimulus using the effective parameters of sound pressure level, duration, and noise pattern (Stickney: Abstract, [0107]-[0108], and FIG. 9-10: the processor 96 may increase or decrease at least one duration or duty cycle of the masking noise based at least in part on correlation between the predicted or detected sound level of the noise and the sound level of the masking noise at each of the one or more respective temporal points in the immediately prior noise cycle).

Therefore, in view of teachings by Moore and Stickney, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore to include the auditory stimulus at a sound pressure level for a duration, and using a noise pattern, wherein the parameters include the sound pressure level, the duration, and the noise pattern, and the activated sound generation component delivers the auditory stimulus using the effective parameters of sound pressure level, duration, and noise pattern, as suggested by Stickney. The motivation for this is to deliver masking noise signals corresponding to detected noise signals.

The combination of Moore and Stickney does not explicitly disclose wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus.

However, it has been known in the art of monitoring conditions of animal to implement wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, as suggested by Van Curen, which discloses wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus (Van Curen: Abstract, [0038]-[0039], [0042]-[0044], [0046], [0057], and FIG. 2-3, and FIG. 7-8: The memory 113 stores programs for defining the operation of the microprocessor 110 or data such as the set conditions. Also, each time the animal training apparatus 100, in particular, the vibration motors 120 work, the memory 113 may store a working history including the working time and the intensity of vibration stimulation at that time. When the user sees the stored working history through an external terminal such as a computer terminal or a smart phone, the user can know when and how often the corresponding animal did behaviors needed to correct, if suitable correction is being done, and if the intensity of stimulation being currently set is proper).

Therefore, in view of teachings by Moore, Stickney and Van Curen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore and Stickney to include wherein the activating the sound generation device includes storing in the memory a time of the delivered auditory stimulus and parameters of the delivered auditory stimulus, as suggested by Van Curen. The motivation for this is to monitor animal behaviors based on recorded information.
 
As to claim 17, Moore, Stickney and Van Curen disclose the limitations of claim 16 further comprising the device of claim 16, wherein the device is worn by an animal (Moore: column 4 lines 30-63, column 7 lines 13-45, and FIG. 2 the pet collar 49: referring now to FIG. 2, there is shown a top cross-sectional view of an embodiment of the present invention housed in collar 49 attachable to a pet by means of buckle 48 and holes 45. As shown sound recognition chip 42, clock 26, microprocessor 41, and part of stimulus-generating circuit 7, 8, 9 are housed in housing 47 within, or on, the collar. By means of flexible connection 46, audio input circuitry 10, 18 is electrically coupled to the circuitry of housing 47. As illustrated the microphone of audio input circuit 10 is directed towards the animal, preferably its throat, whereas the microphone of audio input circuit 18 is directed away from the animal. Such positioning is found if the collar as illustrated is placed such that buckle 48 is on the underside of the animal's neck. Stimulus may comprise activation of speaker 36 or transmitter 38, which, as shown, is directed towards the ears of the animal. Stimulus may also comprise activation of stimulator 30, which may comprise a shock device).

As to claim 18, Moore, Stickney and Van Curen disclose the limitations of claim 17 further comprising the device of claim 17, wherein the auditory events include bark events (Moore: Abstract, column 6 lines 1 – column 7 lines 29, column 8 lines 7-26, and FIG. 1-5: As illustrated in FIG. 4, sound recognition chip 42, is programmed to recognize the animal sound "bark" at a certain volume level. Vocalization of the "bark" sound alone for less than a pre-programmed time period at too low of a volume produces no stimulation 4a. However, vocalization of the sound "bark," or a string of barks separated by no more than a certain period of time, over a pre-defined period, and over a certain volume threshold, causes microprocessor 41 to activate an aversive stimulus 4b, 4c, in this case a shrill sound which dissuades the animal from further attacking. Such shrill sound can be within or outside of human hearing, but should be detectable within the animal's hearing).

As to claim 34, Moore, Stickney and Van Curen disclose the limitations of claim 16 further comprising the device of claim 16, wherein the sound generation component comprises audio drive circuitry and speaker (Moore: column 6 lines 32-67, column 7 lines 13-29, FIG. 1 the digital-to-analog converter 33, the sound generation device 34, the amplifier 35 and the speaker 36: Such stimulus circuitry may include a means for generating a sound, as for example stimulus circuitry 7 comprising digital-to-analog converter 33, sound generation device 34, amplifier 35 and speaker 36. Sound generation device 34 may be a simple analog sound producing circuit, may be a sound-generating microprocessor, may be coupled to a digital or analog recording, such as a recording of the trainer's voice, and may produce sounds in or outside of the hearing of human beings).

As to claim 35, Moore, Stickney and Van Curen disclose the limitations of claim 34 further comprising the device of claim 34, wherein the audio drive circuitry comprises an analog noise source driven into an audio amplifier (Moore: column 6 lines 32-67, column 7 lines 13-29, FIG. 1 the digital-to-analog converter 33, the sound generation device 34, the amplifier 35 and the speaker 36: Sound generation device 34 may be a simple analog sound producing circuit, may be a sound-generating microprocessor, may be coupled to a digital or analog recording, such as a recording of the trainer's voice, and may produce sounds in or outside of the hearing of human beings).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1) and Van Curen et al. (Van Curen – US 2017/0208775 A1) and further in view of Jarvinen et al. (Jarvinen – US 2016/0125867 A1).

As to claim 19, Moore, Stickney and Van Curen disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the auditory stimulus comprises a broadband noise signal. 
However, it has been known in the art of sound masking to implement wherein the auditory stimulus comprises a broadband noise signal, as suggested by Jarvinen, which discloses wherein the auditory stimulus comprises a broadband noise signal (Jarvinen: [0186]: The selection of suitable comfort audio objects is generally known. For example, in some embodiments the comfort audio object is a white noise sound as white noise has been found effective as a masking object as it is broadband and hence it effectively masks sounds across a wide audio spectrum).
Therefore, in view of teachings by Moore, Stickney, Van Curen, and Jarvinen it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system Moore, Stickney, and Van Curen, to include the wherein the auditory stimulus comprises a broadband noise signal, as suggested by Jarvinen. The motivation for this is to implement a known alternative method for generating of sound masking.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1), Van Curen et al. (Van Curen – US 2017/0208775 A1) and Jarvinen et al. (Jarvinen – US 2016/0125867 A1) and further in view of Onaru et al. (Onaru – US 2004/0263322 A1).

As to claim 25, Moore, Stickney, Van Curen, and Jarvinen disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration.
However, it has been known in the art of sound generator to implement wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration, as suggested by Onaru, which discloses wherein the noise pattern comprises periodically cycling the broadband noise signal (Jarvinen: [0186]: The selection of suitable comfort audio objects is generally known. For example, in some embodiments the comfort audio object is a white noise sound as white noise has been found effective as a masking object as it is broadband and hence it effectively masks sounds across a wide audio spectrum) on and off throughout the duration (Onaru: Abstract, [0103], [0108], [0111], [0113], [0115], [0143], [0151]-[0152], and FIG. 10-17: With respect to a continuous alerting tone of a sounding pattern having an ON-period of 1.25 seconds and an OFF-period of 0.125 second, different sound images could be created by changing the number of repeating times and introducing an extended OFF-period, i.e. changing a length of the OFF-period).
Therefore, in view of teachings by Moore, Stickney, Van Curen, Jarvinen, and Onaru it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore, Stickney, Van Curen, and Jarvinen to include wherein the noise pattern comprises periodically cycling the broadband noise signal on and off throughout the duration, as suggested by Onaru. The motivation for this is to implement a known method for selectively generating sound patterns for different effects on a subject.

As to claim 26, Moore, Stickney, Van Curen, Jarvinen, and Onaru disclose the limitations of claim 16 further comprising the device of claim 16, wherein the noise pattern comprises randomly cycling the broadband noise signal (Jarvinen: [0186]: The selection of suitable comfort audio objects is generally known. For example, in some embodiments the comfort audio object is a white noise sound as white noise has been found effective as a masking object as it is broadband and hence it effectively masks sounds across a wide audio spectrum) on and off throughout the duration (Onaru: Abstract, [0103], [0108], [0111], [0113], [0115], [0143], [0151]-[0152], and FIG. 10-17: With respect to a continuous alerting tone of a sounding pattern having an ON-period of 1.25 seconds and an OFF-period of 0.125 second, different sound images could be created by changing the number of repeating times and introducing an extended OFF-period, i.e. changing a length of the OFF-period).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1), Van Curen et al. (Van Curen – US 2017/0208775 A1) and further in view of Yang (Yang – US 2019/0066651 A1).

As to claim 27, Moore, Stickney, Van Curen disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the sound pressure level is equal to or greater than 85dBA.
However, it has been known in the art of sound masking to implement the sound pressure level is equal to or greater than 85dBA, as suggested by Yang, which discloses the sound pressure level is equal to or greater than 85dBA (Yang: Abstract, [0024]-[0028], and FIG. 2: when the user 120 hears a first sound whose frequency is at 1 kHz and the volume is 90 dB, the sound-masking effect of the first sound to the user 120 is shown as the curve 23).
Therefore, in view of teachings by Moore, Stickney, Van Curen, and Yang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore, Stickney, and Van Curen, to include the sound pressure level is equal to or greater than 85dBA, as suggested by Yang. The motivation for this is to implement a known alternative method for generating a masking sound corresponding to stored information.

As to claim 28, Moore, Stickney, Van Curen, and Yang disclose the limitations of claim 16 further comprising the device of claim 16, wherein the sound pressure level is equal to or less than 120dBA (Yang: Abstract, [0024]-[0028], and FIG. 2: when the user 120 hears a first sound whose frequency is at 1 kHz and the volume is 90 dB, the sound-masking effect of the first sound to the user 120 is shown as the curve 23).

Claims 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1), Van Curen et al. (Van Curen – US 2017/0208775 A1) and further in view of De Villers-Sidani et al. (De Villers-Sidani – US 2013/0203027 A1).

As to claim 29, Moore, Stickney, and Van Curen disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less.
However, it has been known in the art of auditory stimulus to implement the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less, as suggested by De Villers-Sidani, which discloses the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: Repetition rate transfer functions (RRTF) were obtained by presenting trains of broadband noise bursts (25 ms duration; 5 ms ramps) at 70 dB SPL and at various rates (2.5-17.4 pulses per second)).
Therefore, in view of teachings by Moore, Stickney, Van Curen, and De Villers-Sidani it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore, Stickney, and Van Curen, to include the delivering the auditory stimulus comprises ramping the auditory stimulus to the sound pressure level in 10 milliseconds or less, as suggested by De Villers-Sidani. The motivation for this is to implement a known alternative method for generating a sound masking.

As to claim 32, Moore, Stickney, Van Curen, and De Villers-Sidani disclose the limitations of claim 16 further comprising the device of claim 16, wherein the duration is equal to or greater than 40 milliseconds (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: An auditory stimulus refers to a sound and may be characterized by, for example: frequency, loudness (i.e., intensity), timbre, or any parametric combination of these or any other sound features. The duration of time a stimulus is presented to an individual can also be varied. For example, an auditory stimulus may be presented to an individual, e.g. for a fraction of a second (such as about 40 milliseconds (ms), about 50 ms, about 60 ms, about 70 ms or more), for a second or for a length between about 1 and about 2 seconds, or for up to about 2 seconds or more).

As to claim 33, Moore, Stickney, Van Curen, and De Villers-Sidani disclose the limitations of claim 16 further comprising the device of claim 16, wherein the duration is equal to or less than 4 seconds (De Villers-Sidani: Abstract, [0035]-[0037], and [0109]: An auditory stimulus refers to a sound and may be characterized by, for example: frequency, loudness (i.e., intensity), timbre, or any parametric combination of these or any other sound features. The duration of time a stimulus is presented to an individual can also be varied. For example, an auditory stimulus may be presented to an individual, e.g. for a fraction of a second (such as about 40 milliseconds (ms), about 50 ms, about 60 ms, about 70 ms or more), for a second or for a length between about 1 and about 2 seconds, or for up to about 2 seconds or more).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1), Van Curen et al. (Van Curen – US 2017/0208775 A1) and further in view of Onaru et al. (Onaru – US 2004/0263322 A1).

As to claim 30, Moore, Stickney, Van Curen, and Onaru disclose the limitations of claim 16 further comprising the device of claim 16, wherein the delivering the auditory stimulus comprises periodically changing the sound pressure level throughout the duration (Onaru: Abstract, [0103], [0108], [0111], [0113], [0115], [0143], [0151]-[0152], and FIG. 10-17: With respect to a continuous alerting tone of a sounding pattern having an ON-period of 1.25 seconds and an OFF-period of 0.125 second, different sound images could be created by changing the number of repeating times and introducing an extended OFF-period, i.e. changing a length of the OFF-period).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (Moore – US 5,749,324) in view of Stickney et al. (Stickney – US 2017/0323630 A1), Van Curen et al. (Van Curen – US 2017/0208775 A1) and further in view of Koike et al. (Koike – US 2011/0182438 A1).

As to claim 31, Moore, Stickney, Van Curen disclose the limitations of claim 16 except for the claimed limitations of the device of claim 16, wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration.
However, it has been known in the art of sound masking to implement wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration, as suggested by Koike, which discloses wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration (Koike: Abstract, [0063]-[0075], FIG. 1 and FIG. 5: the CPU 22 decides the order of the frames after sorting depending on the random number sequence. A sound signal obtained by sorting the first to fifteenth frames is taken as a sound signal Sa.sub.s. In this embodiment, a plurality of kinds of random number sequences having different random number arrangements (in a case where N=15, all of the random number sequences consist of 15 random numbers) are prepared so as to alter the sorting manner).
Therefore, in view of teachings by Moore, Stickney, Van Curen, and Koike it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal monitoring system of Moore, Stickney, and Van Curen, to include wherein the delivering the auditory stimulus comprises randomly changing the sound pressure level throughout the duration, as suggested by Koike. The motivation for this is to implement a known alternative method for generating a masking sound corresponding to stored information.

As to claim 36, Moore, Stickney, Van Curen, and Koike disclose the limitations of claim 34 further comprising the device of claim 34, wherein the audio drive circuitry comprises digital patterns driven into an audio amplifier (Koike: Abstract, [0059]-[0060], and FIG. 1: The generation process is a process of repeatedly outputting a signal obtained by changing the arrangement sequence of the sound signals S loaded in the RAM 23, as a masker sound signal M, to the buffer 13 and, in addition, for repeatedly altering a manner of changing the arrangement sequence. The acquisition process and the generation process will be described in detail later. The sounding controller 14 is a circuit for repeatedly performing a process of reading the latest masker sound signal M written in the buffer 13 and outputting the read masker sound signal to the D/A converter 15. The D/A converter 15 converts the masker sound signal M output through the sounding controller 14 into an analog signal and outputs the analog signal to the amplifier 16. The amplifier 16 amplifies the analog signal output from the D/A converter 15 and outputs the amplified analog signal from the speaker unit 31 as a sound).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Stapelfeld et al., US 2019/0174721 A1, discloses animal control system and method providing information access and control.
Trottier et al., US 2017/0290290 A1, discloses animal interaction device, system, and method.
Van Curen et al., US 2015/0128878 A1, discloses system and method for preventing animals from approaching certain areas using image recognition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684